                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


WINSTON GREY BRAKEALL,                               4:16-CV-04057-KES

                    Plaintiff,

       vs.                                                  ORDER

DENNIS KAEMINGK, ROBERT
DOOLEY, DARIN YOUNG, DERRICK
BIEBER, TIM MEIROSE, WILLIAM
ALLEN, LT. R. BROWN, MAJOR STEVE
BAKER, LT. CHAD ROTERT,

                    Defendants.



      Plaintiff, Winston Grey Brakeall, filed this lawsuit under 42 U.S.C.

§ 1983. Docket 1. After defendants’ motion for summary judgment based on

qualified immunity, Brakeall’s claims for failure to protect and failure to

properly staff the SDSP remain. Docket 98. There are several motions pending

before the court, including defendants’ second motion for summary judgment.

The court will not rule on defendants’ second motion for summary judgment

until defendants have had an opportunity to reply. The court will address

Brakeall’s motions for a temporary restraining order and preliminary

injunction, to appoint counsel, to appoint an expert witness, and for sanctions.

Dockets 117, 130, 133, 139, 140, 146, 151, 153.
I.    Motions for Temporary Restraining Order and Preliminary

      Injunction

      Brakeall filed motions for injunctive relief and temporary restraining

order. Dockets 146, 153. Brakeall asks the court to order defendants to “refrain

from inspecting, reading, examining, or seizing the legal work or documents

produced by [Brakeall].” Docket 153 at 1. Brakeall further requests that the

court order defendants to not “retaliate against [Brakeall] in any fashion for his

access to the courts or for his providing assistance to other inmates.” Id. at 1-2.

Finally, Brakeall requests that the court review any disciplinary action against

Brakeall regarding his legal work or the assistance he provides to other

inmates. Id. at 2. Defendants resist the motions. Dockets 147, 158, 161, 162.

      “A preliminary injunction is an extraordinary remedy.” Roudachevski v.

All–American Care Ctrs., Inc., 648 F.3d 701, 705 (8th Cir. 2011) (citation

omitted); see also Hughbanks v. Dooley, 788 F. Supp. 2d 988, 992 (D.S.D.

2011) (“[I]n the prison setting, a request for a preliminary injunction ‘must

always be viewed with great caution because judicial restraint is especially

called for in dealing with the complex and intractable problems of prison

administration.’ ”) (quoting Goff v. Harper, 60 F.3d 518, 520 (8th Cir. 1995)).

“The burden of proving that a preliminary injunction should be issued rests

entirely with the movant.” Goff, 60 F.3d at 520.

      “Whether a preliminary injunction should issue involves consideration of

(1) the threat of irreparable harm to the movant; (2) the state of the balance

between this harm and the injury that granting the injunction will inflict on

                                        2
other parties litigation; (3) the probability that movant will succeed on the

merits; and (4) the public interest.” Dataphase Sys., Inc. v. C L Sys., Inc., 640

F.2d 109, 113 (8th Cir. 1981) (en banc). The Eighth Circuit held that “ ‘the

failure to show irreparable harm is, by itself, a sufficient ground upon which to

deny a preliminary injunction.’ ” Adam–Mellang v. Apartment Search, Inc., 96

F.3d 297, 299 (8th Cir. 1996) (quoting Gelco Corp. v. Coniston Partners, 811

F.2d 414, 418 (8th Cir. 1987)). Moreover, “in the prison context, a request for

injunctive relief must always be viewed with great caution because ‘judicial

restraint is especially called for in dealing with the complex and intractable

problems of prison administration.’ ” Goff, 60 F.3d at 520 (quoting Rogers v.

Scurr, 676 F.2d 1211, 1214 (8th Cir. 1982)). And for an injunction to issue “a

right must be violated” and that “the court must determine” whether “a

cognizable danger of future violation exists and that danger must be more than

a mere possibility.” Goff, 60 F.3d at 520 (quoting Rogers v. Scurr, 676 F.2d

1211, 1214 (8th Cir. 1982)).

      It is inappropriate to grant a preliminary injunction for matters “lying

wholly outside the issues in the suit.” De Beers Consol. Mines v. United States,

325 U.S. 212, 220 (1945). A plaintiff may not obtain a preliminary injunction

“based on new assertions of mistreatment that are entirely different from the

claim[s] raised and the relief requested” in his underlying complaint. Devose v.

Herrington, 42 F.3d 470, 471 (8th Cir. 1994); see also Omega World Travel v.

Trans World Airlines, 111 F.3d 14, 16 (1997) (“[A] preliminary injunction may

never issue to prevent injury or harm which not even the moving party

                                         3
contends was caused by the wrong claimed in the underlying action.”);

Kaimowitz v. Orlando, 122 F.3d 41, 43 (11th Cir.1997) (“A district court should

not issue an injunction when the injunction in question is not of the same

character, and deals with a matter lying wholly outside the issues in the suit.”).

       Brakeall argues that he faces a threat of irreparable harm from prison

discipline and sanctions. Docket 146 at 2. Brakeall alleges that defendants

have repeatedly disciplined him for his attempts to assist other inmates with

legal matters or to receive assistance from other inmates. Id. at 2. Brakeall

argues that this threatens his status in prison, the possibility of parole, and his

ability to effectively litigate. Id.

       Brakeall alleges that defendants enforce a policy from a November 28,

2019 memo that inmates can help each other with legal work but cannot be in

possession of another inmate’s legal materials. Docket 146-1 at 3. Brakeall was

written up and found guilty of violating rule V-15, or the offense of “[h]aving in

your possession, living quarters, storage area or work site any article or

clothing not issued to you, not purchased through commissary, or for which

you do not have special authorization . . . .” Id. Brakeall claims that he was

drafting an affidavit for another inmate intended as part of Brakeall’s case in

4:17-CV-4101-LLP. Id. Brakeall also had a letter for another inmate because

they were working together to send a letter to the state legislature. Id.

       Brakeall and the other inmates may state a claim from being denied

access to the courts. The Supreme Court has held that prison authorities

cannot prohibit prisoners from helping each other with legal matters unless

                                         4
they provide reasonable alternative forms of assistance. Johnson v. Avery, 393

U.S. 483, 490 (1969). And in Bear v. Kautzky, 305 F.3d 802, 805 (8th Cir.

2002), the Eighth Circuit held that evidence of inadequacy of the contract

lawyer program supported an injunction allowing assistance by jailhouse

lawyers. The preparation of legal documents is essential to accessing the court

from prison.

      But in this case, Brakeall’s claims involve failure to protect and failure to

adequately staff the SDSP. The access to the courts issue is outside of the

issues presented in this case. The Eighth Circuit has considered the

relationship requirement in prisoner lawsuits. In Devose, an inmate in state

custody filed a complaint alleging that he was being denied adequate medical

treatment. 42 F.3d at 471. While that case was pending, Devose sought an

injunction to stop prison officials from taking actions that constituted

retaliation for his filing of the lawsuit. Id. In affirming the district court's denial

of the requested injunction, the Eighth Circuit stated:

      Faced with a motion that raised issues entirely different from those
      presented in Devose's complaint, the district court concluded that
      Devose had failed to allege circumstances that entitled him to a
      preliminary injunction, and denied his motion without a hearing.
      Devose appeals and we affirm.

      A court issues a preliminary injunction in a lawsuit to preserve the
      status quo and prevent irreparable harm until the court has an
      opportunity to rule on the lawsuit's merits. . . . Thus, a party moving
      for a preliminary injunction must necessarily establish a
      relationship between the injury claimed in the party's motion and
      the conduct asserted in the complaint . . . . It is self-evident that
      Devose's motion for temporary relief has nothing to do with
      preserving the district court's decision-making power over the merits
      of Devose's 42 U.S.C. § 1983 lawsuit. To the contrary, Devose's
      motion is based on new assertions of mistreatment that are entirely
                                           5
      different from the claim raised and the relief requested in his
      inadequate medical treatment lawsuit. Although these new
      assertions might support additional claims against the same prison
      officials, they cannot provide the basis for a preliminary injunction
      in this lawsuit.

Id. (internal citations omitted). Brakeall’s motions for injunctive relief and

temporary restraining order (Dockets 146 and 153) are denied.

II.   Motion to Appoint Expert Witness

      Brakeall moves the court to appoint experts in medical diagnosis or pain

management, prison staffing, and prison gang activity. Docket 130 at 3.

“Federal Rule of Evidence 706 allows the appointment of an expert to aid the

Court, and not for the benefit of one of the parties.” Green v. Lake, 2018 WL

4590004, at *2 (D. Minn. Sept. 25, 2018) (internal quotation omitted). Indigent

civil litigants are required to bear the costs of their own experts. See Reyna v.

Weber, 11-CV-4044, 2012 WL 2999768, at *2 (D.S.D. June 29, 2012).

      The court has discretion to determine whether an expert is necessary

based on the complexity of the case and the need for a neutral expert. See U.S.

Marshals Serv. v. Means, 741 F.2d 1053, 1059 (8th Cir. 1984); Leford v.

Sullivan, 105 F.3d 354, 358-59 (9th Cir. 1997). The court finds that an expert

is not required in this case. The question of whether defendant has violated

plaintiff’s Eighth Amendment rights is not so complicated or difficult that

experts are required to present or prove the case. Thus, Brakeall’s motion for

the appointment of an expert witness (Docket 130) is denied.




                                         6
III.     Motion for Sanctions

         Brakeall moves the court to sanction defendants and their counsel for

intentional delays in litigation. Docket 133. As an example, Brakeall points to

defendants’ new failure to exhaust argument in their second motion for

summary judgment. Id. Brakeall also claims defendants filed their second

motion for summary judgment so that the deadline would fall when Brakeall

was in Sioux Falls for a trial in a different matter. Id.

         Defendants responded and argue that they have complied with the

scheduling order in this case. Docket 134. Defendants also argue that it is

Brakeall’s several extensions that caused any undue delay in this case. Id. at 2.

         The court is mindful of the challenges inmates face when litigating while

incarcerated. The court will consider Brakeall’s response to defendant’s motion

for summary judgment. The court does not find that defendants have

intentionally delayed litigation and denies Brakeall’s motion for sanctions.

   IV.      Motions to Appoint Counsel

         Brakeall moves to appoint counsel. Dockets 117, 130, 139, 140, 151. “A

pro se litigant has no statutory or constitutional right to have counsel

appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir.

1998). In determining whether to appoint counsel to a pro se litigant’s civil

case, the district court considers the complexity of the case, the ability of the

indigent litigant to investigate the facts, the existence of conflicting testimony,

and the indigent's ability to present his claim. Id. Brakeall appears able to




                                          7
adequately present his § 1983 claims at this time. Thus, his motions to appoint

counsel are denied.

      Thus, it is ORDERED:

      1. Brakeall’s motions for injunctive relief and temporary restraining

         order (Dockets 146 and 153) are denied.

      2. Brakeall’s motion to appoint an expert (Docket 130) is denied.

      3. Brakeall’s motion for sanctions (Docket 133) is denied.

      4. Brakeall’s motions to appoint counsel (Dockets 117, 130, 139, 140,

         151) are denied.

      DATED August 2, 2019.

                                     BY THE COURT:

                                     /s/Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       8
